DETAILED ACTION
This action is responsive to the Application filed 6/07/2021.
Per a preliminary amendment, claims 1-13 have been cancelled and claims 14-33 added.  Claims 14-33 are now pending prosecution on merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 27, 32 recite the limitation "the production hardware infrastructure" in line 2, 4 and 4 respectively.  There is insufficient antecedent basis for this limitation in the claim.  The limitation will be treated broadly as production/application “infrastructure”.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15, 18, 20, 22-23, 25, 27, 29, 32 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Goodman et al, USPubN: 2006/0059253 (herein Goodman) in view of Haswell et al, USPubN: 2005/0193269 (herein Haswell) and Von Kaenel et al, USPubN: 2009/0089254(herein VonKaenel) 
	As per claim 14, Goodman discloses a computer-implemented method for application creation, the method comprising: 
	receiving a user input indicative of a desire to create a new application (design, construction, configuration … team members … each providing input based on their own perspctive – para 0124; allowing the user to specify the type of content they want to receive … push/pull services … updating on changes … delivering information on new products … they have expressed an interest in – para 0679-0680); 
	receiving a user selection of a coding language (user’s language … that may be used by integrated … support – para 0634; development language – para 0442; programming language – para 0308); 
	creating a repository for storing code (development repository, repository of development objects, documents, source code and test plans – para 0095) for the new application; 
	configuring and enabling continuous integration (Fig. 38-39; para 0089; integration benefits how often dat is replicated/synchronized – para 0864; para 0866; ER diagram … create an efficient persisence frameworks – para 0432) for the repository to be continuously updated (monitoring and controlling update activities in the repositories … comprehensive change log … document those components that have been modified … keep these repositories synchronized – para 0155-0158; versions of the database and its data …accurate data .. are maintained … versions of application code …deployed consistently … ensure that complete versions …reside in the production environment - para 0847-0848; para 0512) with code from a plurality of developers (para 0130-0131);
	 creating a continuous deployment pipeline (para 0221-0222; ensure minimal disruption for developers – para 0210; para 0255) for deploying code from the repository to a production release (release management process – para 0136, 0138, 0210); and 
	initiating an application framework (frameworks … custom coding … enhance the development environment for the individual developer – para 0089; para 0649; para 0735; Microsoft enhanced framework … Microsystem framework …. Java components, beans, ActiveX … component frameworks … OpenDoc – para 0651-0653; component framework – para 0631, 0649) corresponding to the coding language (development language – para 0442; programming language – para 0308; procedural languages … they pass control from one process to another … from client 78, 79, 120 to the server – para 0544).
	A) Goodman does not explicitly disclose 
	receiving a user input indicative of an application name
	Development of project and maintenance of repositories to integrate change over time coupled with provision of integration tools or service to support lifecycle of release and update versions is also shown in the synchronization framework by Haswell’s SW configuration management where project team members check out versions and component of  aproject (para 0696) according to a framework where a Server side API (Fig. 24) supplies the developers with table, forms (Fig. 20.1) and screen options for the user to select different components to start a new project, including new object, class (Fig. 20) specified roles, and selected containers (Fig. 11-13) by which the user can setup attributes for the software (para 0208-213), including provision of Active pages presented with  HTML/control naming standards (para 2119) and application name (para 2128) on a start page from which the developer can elect for constructing of a script content, and where customizing the software packages by the developer requires project naming and structuring standards (para 0811); e.g. recording a ReTA user with pertinent application ID (para 1425). Hence interactive proffering by the lifecycle/SW configuration API of various application data, names, identifiers for a developer to select or customize class packages or scripts into a named project entails provision of a developer’s API to receive user input indicative of on application name or project naming.
	VonKaenel also discloses a multi-layer information awareness infrastructure management pipeline in which GUI is provided for audit and management of data according to topography and pipeline check (para 0684, 0692; pipeline audit – claim 3, pg. 92) where development environment for software versioning, testing and integration (para 1171) also affords software packages to facilitate developers (para 1175; Fig. 184), where a Configuration Management System also supports QA processes and production tracking (para 1177-1178), including SW metadata provided via a interface for user verification (para 0334-0335), in form of tables presenting application ID/name (Fig. 18-19) or prompts (Fig. 40B, 42), which upon user input or selection, data from a data store is retrieved by a renderer; hence development infrastructure with pipeline audit, multi-layer configuration, metadata support having UI for receiving user input in regard to selection of an application or project ID is recognized.
	Therefore, based on intent to support both development and integration of developed assets in Goodman’s Netcentric architecture and management of repositories, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the developer interface support in Goodman’s framework so that the API would be designed to respond to user actions including receiving a user input indicative of an application name – as set forth in VonKaenel and Haswell; because 
	confirmation received by a user selection in terms of input or indication of an project ID or a application name (via a user interface or API) would not only facilitate the user in verifying and affirming a start point for a project, which would be able to accurately seek and load further information (from a development store) that would correspond to or better suit the developer intents or application purposes; but also reduce effort by the user in having to navigate or initiate further querying on metadata or resources associated with the user integration, test, design process/plan, thus optimizing cost and time associated with a intended process, which would result in improved efficiency or metrics representing performance of a given developer or a integration team member.
	As per claim 15, Goodman discloses method of claim 14, further comprising: 
	creating a user entity with permissions (para 0365; para 0574-0575; authorization track and permissions – para 0597) for managing a production hardware infrastructure (managed domains … include hardware, operating system database and custom applications and packaged applications – para 0725; hardware 822 - Fig. 37); and 
	creating tokens for secrets management (para 0573; cryptography engine – para 0298; keys and certificates, PKI encryption, digital signatures – para 0299; para 0364).
	As per claim 18, Goodman discloses (method of claim 14) further comprsing:
	creating a dashboard for displaying (para 0318-0319; display trends – para 0320; raw columned data – para 0810; report & print – Fig. 6; report formatting - para 0311; columnar reports – para 0486; para 0687) application performance metrics (Fig. 27; metrics tools – para 0090; track trends in incidents, time periods, executive summary – para 0809-810; increased productivity, decreased lead time, lower error rates … collect and report – para 0268-0269; analyze table and index statistics to maintain performance – para 0763) from the production release (metrics tools, display trends … for process improvement, product rework – para 0320; incident summary reports – para 0809; report on detected deviations from standards – para 0164-0165; para 0186-0187; report on differences in versions – para 0332).
	As per claim 20, Goodman discloses method of claim 14, comprising:
 	initiating health checks (collects event, fault and health – para 0742; Fig. 38; survey status … for health information – para 0748; application version check, dynamic updating – para 0014) for the production hardware infrastructure (refer to USC 112b where production hardware infrastructure is treated as production infrastructure) and assigning application alerts () from the production rela\eas to a team (alert the administrator, delegate authority … on behalf of managers – para 0746; alert operators – para 0749; console alert, message … sent to the support person’s pager – para 0752; alert messages … operations administrators – para 0755)  selected from a plurality of teams.
	As per claim 22, Goodman discloses a non-transitory computer readable storage medium storing instructions that are executable by a computing system that includes one or more processors to cause the computing system to perform a method for application creation, the method comprising:
	receiving a user input indicative of an application name;
	receiving a user input indicative of a desire to create a new application;
	receiving a user selection of a coding language;
receiving a user input indicative of an application name;
	creating a repository for storing code for the new application;
	configuring and enabling continuous integration for the repository to be continuously updated with code from a plurality of developers;
	creating a continuous deployment pipeline for deploying code from the repository to a production release; and
	initiating an application framework corresponding to the coding language,
	( all of which being addressed in claim 1)
	As per claims 23 and 25, refer to claims 15, 18, respectively.
	As per claim 27, refer to rejection of claim 20.
	As per claim 29, Goodman discloses an application creation system comprising:
one or more memory devices storing processor executable instructions; and one or more processors configured to execute the instructions to cause the application creation system to perform:
receiving a user input indicative of an application name;
	receiving a user input indicative of a desire to create a new application;
	receiving a user selection of a coding language;
	receiving a user input indicative of an application name;
	creating a repository for storing code for the new application;
	configuring and enabling continuous integration for the repository to be continuously updated with code from a plurality of developers;
	creating a continuous deployment pipeline for deploying code from the repository to a production release; and
	initiating an application framework corresponding to the coding language,
	( all of which being addressed in claim 1)
	As per claim 32, refer to rejection of claim 20.
Claims 16-17, 24, 30 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Goodman et al, USPubN: 2006/0059253 (herein Goodman) in view of Haswell et al, USPubN: 2005/0193269 (herein Haswell) and Von Kaenel et al, USPubN: 2009/0089254(herein VonKaenel), further in view of USPN: 7,020,697 (herein Goodman2) and Krajec, USPubN: 2016/0299759 (herein Krajec) 
	As per claims 16-17, Goodman discloses method of claim 15, wherein:
	 the permissions for managing a production hardware infrastructure includes permission to perform (refer to claim 5) at least one of creating (para 0288, 0311, 0457-0458; para 0372, 0377, 0421) or disabling (manager may disable the OK button – para 0481) a design/model. 
	Goodman does not explicitly disclose 
	permission to perform at least one of creating the production hardware infrastructure or itsdisabling a production hardware infrastructure.
	wherein: the production hardware infrastructure comprises a first production hardware infrastructure and a second hardware production infrastructure.
	The Netcentric architecture of Goodman is further described in Goodman2 project maintenance system in terms of framework for development of products with release process management services, coupled with planning and deployment pipeline (col. 31 li. 5-24) for the release (Fig .19; col. 30, li 40-60) including configuration, coordination of activities for maintenance of inventory which includes software and hardware components related to a given release, where configuration management must match software with hardware components on which the software is being deployed in view of the environments changes where versions of code and migration complexity over time (Fig. 24, col. 48, li. 3-58) where change controls and cross-environment configuration should be adapted to make transition for software to fit changes in hardware.  Hence, consideration of versions of release to adapt new software components to corresponding HW components, where HW components as well as SW are to be included with a product release entails hardware production framework being concurrent with software production counterpart.	
	Krajec also discloses tight relationship between software components and hardware component of a product release where application development, test tracing nd production metadata  analyzed with consideration of corresponding hardware platforms (platform 204, 234, 256 – Fig. 2; Fig. 5) in the sense that changes to a development should be concurrent with changes to hardware (para 0026) and hardware platforms (para 0041);  e.g. use scenario including both softwoare and hardware for the module being produced (para 0040); where an application being developed should be understood as comprising software ahd hardware products (para 0050, 0054) due to different environments for which a application product is being destined. Hence, product release and versions of applications thereof including both software and hardware constituents entails that a release or created product should comprise both elements of software production and hardware production.
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to configure access permission to production components in Goodman so that permissions granted to developers apply to activities of creating the production hardware infrastructure or disabling a production hardware infrastructure, as production of hardware is integrated with a development of a release, which include both software components and hardware components – as per Krajec and Goodman2 – in the sense that for a release, multiple hardware production frameworks – as per Goodman2 - are to be accompanying a given deployment of software change or patch release, including first HW production framework and second HW production framework; e.g. to meet environment changes in deployment of the release/product – as in Goodman2 and Krajec; because
	capability for a development/integration infrastructure to meet demands for new product deployment, adapt to complexity in changes associated therewith and environment dynamics in being able to deploy new product and update release in accordance thereto entails not only updates and changes be made to software products and components of a given production release but also hardware components with which the production release or version of SW is to be deployed for the fundamental reason that software execution cannot be proper without its compatible hardware container and that deployment of a hardware product cannot be feasible without its software component included with the product release; and supplying developers of the integration infrastructure with authorized capacities to utilize development tools for generating instances in both software as well as hardware design, production, test or deployment would consolidate the continued endeavor for matching changes in software or hardware part of a production, with each other to ensure compliant and fault-free deployment of product release based thereon.
	As per claim 24, refer to rationale in claim 16.
	As per claim 30, refer to rejection of claim 15 and claim 16.	
Claims 19, 26, 31 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Goodman et al, USPubN: 2006/0059253 (herein Goodman) in view of Haswell et al, USPubN: 2005/0193269 (herein Haswell) and Von Kaenel et al, USPubN: 2009/0089254(herein VonKaenel) further in view of Adrian Hilton, “How release canaries can save your bacon – CRD life lessons” March 31, 2017, 9 pgs. (herein Hilton)
	As per claim 19, Goodman does not explicitly disclose (method of claim 18) comprising;creating an automated canary deployment for the new application and maintaining or rolling back the automated canary deployment based on the performance metrics.
	Goodman discloses metrics tools and statistical tools for meeting stakeholders expectations via proper sampling, testing and determining quality (para 0318-0319) as part of quality measurement, where results obtained from these tools amount to display trends geared for process improvement or product rework (para 0320) where sampling periods coupled with quality of service and performance establishing correlates with release probability failures and attempts (para 0619), where Netcentric update can be triggered from using a small scale user population (para 0014)
	Hilton discloses reliable software release equipped with capability to rollback when a production release tested under a canary configuration incurs problems or errors (pg.  2-3) using an automated process that analyzes errorrs, latency from canary tasks to implement canary rollout service and roll back when something goes wrong; e.g. QA and testing evaluating performance statistics on binary releases via an effective canarying strategy to implement rollout strategies (pg. 8) to reduce number of affected users of the SW release
	Therefore, based on capability to rollback in Goodman’s recovery resulting from small scale execution of transaction (para 0659) using small scale user population (para 0014), It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement sampling test associated with performance consolidating, Quality control and release quality improvement in Goodman so that automated canary deployment for the new application is utilized as part of the sampling and analytics of test performance which can be maintained with coupling a rolling back process – as in Hilton – with the automated canary deployment based on the performance metrics analytics; because
	Small sample testing and result analytics to re-inforce quality of a small population of target samples can be scaled up if sufficient data support – test analytics as set forth above – can ascertain and validate the behavior being tested as via a automated canary sampling test, and in scenario where fault or errors are detected from the analytics, immediate roll-back mechanism be put into motion to inititate timely rework of a release or further mitigate impact caused by a small sample test and preclude further expansion of a fault, such as cost and effort in having to implement larger scale repair by a premature deployment a release, which would defeat purpose of canary approach where test errors and faults detected on a smaller scale evaluation (from a specific population sampling as via proper rollout strategy as set forth above) have gone unaddressed.
	As per claim 26, refer to rationale of claim 19.
	As per claim 31, refer to rejection of claim 18 and claim 19.	
Claims 21, 28, 33 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Goodman et al, USPubN: 2006/0059253 (herein Goodman) in view of Haswell et al, USPubN: 2005/0193269 (herein Haswell) and Von Kaenel et al, USPubN: 2009/0089254(herein VonKaenel), further in view of Owais Afaq, “Developing a Chatbot Using Microsoft’s Bot Framework, Luis and Node.js (part 1)”, May 30, 2017, 19 pgs (herein Owais)
	As per claim 21, Goodman does not explicitly disclose method of claim 14, comprising: 
	providing a chat bot that interactively respondcs to requests to create an application, the chat bot triggering creatin of an application in response to a user request.
	Requests to create an application is shown in Goodman’s, Sun Microsystem framework and/or OpenDoc editor (para 0650-0653) or via Http requests (paa0468-0469)
	Similarly, use of a bot to enable users or developers to communicate their requests for data or server resources is shown various chatbot environments or Microsoft Restify IDE by Owais Chatbot URL-based framework, where the user can click to create a App based on the user credentials or password (pg. 4), where a Bot SDK provides the requesting user with folder to create coding languages from a blank Sript file (pg. 5) and for a Restify server to provide endpoints, remote instrumentation insights (pg. 5) for the user to run the script (pg.6, 16; endpoints URL – pg. 4), and where the Bot-provided dialog box serves a vehicle for command-line input (Http request) and listening per the established communication between the bot and the application (emulator – pg. 8) being requested remotely.  Hence, provision by a IDE chat in terms of GUI features, Chatbot input fields or URL options for entries, commands by a developer to request resources, folder, files or server responses for effect of creating a application script or execute a emulator is recognized.
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the console and session IDE in Goodman in form of bot so that the bot – as in Owais – would be able to communicate with a users responsive to the interactive activity by the user in form of a simple listening-responding type scenario similar to a chat session, where the chat bot can interactively respond to requests to create an application, the chat bot triggering creatin of an application in response to a user request – as shown in Owais Microsoft Bot ; because
	Simple (natural) language chat aspect per an interactive Chat-bot console implementing the IDE or API of a development platform -as in Goodman -  with use of underlying resouces from APIs and SDK would enable simple, popular type of messaging to be interpreted at the UI layer and basic, manual (drop-and-drag, simple text input) type requests or inquiries to be easily parsed and contextually responded to without relying on extensive learning (or leveraging of in-depth builder resources) for the bot to be able to respond (generate proper returns/data) to received commands, requests or messaging; thereby enhancing the user-friendly aspect or usability of the development framework as well as improving time latency of transmitted resources being passed and returned between servers, remote datastores and the designer runtime.
	As per claim 28, refer to rationale in claim 21.
	As per claim 33, refer to rationale of claim 21.
	Claim Objections
Claims 1, 21, 27, 29, 32 are objected to because of the following informalities:  there is an incorrect end-punctuation at the last line of these claims.  Appropriate correction is required.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
Novembre 26, 2022